Title: From George Washington to Lieutenant Colonel Aaron Burr, 3 April 1779
From: Washington, George
To: Burr, Aaron


Sir
Head Quarters Middlebrook 3d April 1779
I have to acknowlege your favor of the 10th Ulto.
Perfectly satisfied that no consideration save a desire to re-establish your health could induce you to leave the service, I cannot therefore withold my concurrence.
But in giving permission to your retiring from the army, I am not only to regret the loss of a good officer, but the cause which makes his resignation necessary.
When it is convenient to transmit the settlement of your public accounts it will receive my final acceptance. I am Sir &c.
